Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent no. 10,640,878 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2013/0206654 to Lutz et al.
Lutz fails to teach an electrolytic cell received within an outer cartridge; a first planar current spreader coupled to a first housing of the cell, the first current spreader in electrical communication with a first electrode and including a terminal having a first electrical connection to a first wire lead; wherein the planar body of the first current spreader is sealed from the first electrical connection between the first terminal and the first wire lead; a second planar current spreader coupled to a second housing of the cell, the second current spreader in electrical communication with a second electrode and including a terminal having a second electrical connection to a second wire lead; 
There was not found a teaching in the prior art suggesting modification of the conventional ozone generators in order to obtain the features of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794